Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 1 of 10




                                                             FILED
                                                            May 27, 2020
                                                         CLERK, U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF CALIFORNIA




                                              2:20-cv-1067 EFB (PC)
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 2 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 3 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 4 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 5 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 6 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 7 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 8 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 9 of 10
Case 2:20-cv-01067-JAM-JDP Document 1 Filed 05/27/20 Page 10 of 10
